t c memo united_states tax_court lawrence everette hill and jessie hill petitioners v commissioner of internal revenue respondent docket no filed date lawrence everette hill and jessie hill pro_se noelle c white for respondent memorandum findings_of_fact and opinion goeke judge respondent determined a deficiency of dollar_figure in petitioners’1 federal_income_tax the issue for decision is whether petitioner must recognize cancellation of indebtedne sec_1ms hill is a party to this action because she filed a joint_return for the year at issue with mr hill references to petitioner are to mr hill coi income under sec_61 of dollar_figure for the reasons stated herein we find that petitioner must recognize the coi income findings_of_fact petitioner resided in maryland at the time of filing the petition on date petitioner applied for and received a credit card from provident bank provident petitioner used the credit card but did not make the required_payments on date provident obtained a judgment of dollar_figure plus interest against petitioner in maryland state court petitioner filed for bankruptcy shortly thereafter on date the u s bankruptcy court for the district of maryland issued an order confirming petitioner’s installment_plan the installment_plan required petitioner to make payments of dollar_figure a month for months petitioner did not make the required_payments and on date an order was issued dismissing petitioner’s bankruptcy case for material default provident maintained records of petitioner’s debt and sent annual letters informing petitioner of his account balance in provident forgave petitioner’s debt provident issued a form 1099-c cancellation of debt to petitioner which reported 2unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure dollar_figure in income due to cancellation of debt in petitioner filed a joint form_1040 u s individual_income_tax_return for but did not include the dollar_figure in gross_income on date respondent issued a notice_of_deficiency the notice to petitioner for respondent determined in the notice that petitioner was required to include dollar_figure of dividend income and dollar_figure of coi in gross_income on date petitioner timely petitioned this court for a redetermination of his tax_liability petitioner concedes the receipt of dollar_figure of dividend income that was not included in gross_income opinion in general the commissioner’s determination as set forth in a notice_of_deficiency is presumed correct and the burden_of_proof is on the taxpayer to prove otherwise rule a 290_us_111 however under certain circumstances the burden shifts where a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the income_tax_liability of the taxpayer sec_7491 petitioner does not claim that the burden_of_proof shifts to respondent under sec_7491 in any event petitioner has failed to establish that he has satisfied the requirements of sec_7491 and accordingly the burden_of_proof does not shift to respondent under sec_7491 sec_6201 provides that in any court_proceeding if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return such as a form_1099 filed by a third party and the taxpayer has fully cooperated with the internal_revenue_service the commissioner has the burden of producing reasonable and probative information concerning the deficiency in addition to information on the return itself petitioner disputes the information on the form 1099-c provident issued and argues that his debt was discharged in bankruptcy however the record shows that petitioner’s bankruptcy case was dismissed because he did not meet the obligations of the bankruptcy plan petitioner has not asserted a reasonable dispute with respect to the coi income on the form 1099-c accordingly sec_6201 does not shift the burden to respondent generally a taxpayer must include income from the discharge_of_indebtedness sec_61 sec_1_61-12 income_tax regs caselaw indicates that where indebtedness from a credit card account is being discharged the amount of income as a result of the discharge equals the difference between the amount due on the obligation and the amount_paid for the discharge or if no consideration is paid for the discharge then the entire amount of the debt is considered the amount of income that the debtor must include in income see eg cronin v commissioner tcmemo_1999_22 there are exceptions to this general_rule sec_108 provides in relevant part that a taxpayer may exclude income from the discharge_of_indebtedness if the discharge occurs in a bankruptcy case or when the taxpayer is insolvent petitioner has not shown that he qualifies for any of the exceptions in sec_108 petitioner does not dispute the amount of his debt to provident or the amount of interest accrued thereon only that it was dealt with in his bankruptcy case as discussed above petitioner’s debt to provident was not discharged in bankruptcy petitioner defaulted on his payment plan his bankruptcy case was dismissed and his original debts were restored sec_108 provides that gross_income does not include any amount which would be includable in income because of the discharge_of_indebtedness if the discharge occurs when the taxpayer is insolvent sec_108 provides that a taxpayer is insolvent if his liabilities exceed the fair_market_value of his assets see tabrezi v commissioner tcmemo_2006_61 bressi v commissioner tcmemo_1991_651 affd without published opinion 989_f2d_486 3d cir petitioner has not shown that he was insolvent in when provident forgave his debt petitioner did not produce any evidence showing that his liabilities exceeded the fair_market_value of his assets and has failed to meet his burden of proving his insolvency at the time his debt was forgiven because provident forgave petitioner’s debt and because petitioner has not shown that he qualifies for any of the exceptions in sec_108 petitioner is required to include the coi income in gross_income accordingly for respondent decision will be entered
